        Case 1:16-cv-08080-JGK Document 131-1 Filed 08/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 MATTHEW JONES,

                       Plaintiff,                    Case No.: 1:16-cv-08080-JGK

              v.

 CITY OF NEW YORK, et al.,                           ORDER FOR ADMISSION
                                                     PRO HAC VICE
                       Defendants.




       The motion of Amir H. Ali for admission to practice Pro Hac Vice in the above-captioned

action is granted.

       Applicant has declared that he is a member in good standing of the bars of the State of

California and the District of Columbia; and that his contact information is as follows:

       Applicant’s Name: Amir H. Ali______________________
       Firm Name: Roderick & Solange MacArthur Justice Center
       Address: 777 6th Street NW, 11th Floor_______________
       City/State/Zip: Washington, DC 20001________________
       Telephone/Fax: (202) 869-3434 / (202) 869-3435 ________
       Email: amir.ali@macarthurjustice.org_________________

Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel for

Plaintiff Matthew Jones in the above-entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above-captioned case in the United States District Court for the Southern District of New York.




                                                 1
        Case 1:16-cv-08080-JGK Document 131-1 Filed 08/03/20 Page 2 of 2




All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing the discipline of attorneys.




Dated:________________                                 ________________________________
                                                            Hon. John G. Koeltl
                                                          United States District Judge




                                                   2
